Citation Nr: 9933078	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to August 
1971.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board observes that during the pendency of this appeal, 
the veteran had been represented by AMVETS.  However, by 
letter dated and received by the RO in February 1999, and 
prior to certification of the veteran's appeal by the RO, 
AMVETS requested that their representation on the veteran's 
behalf be canceled and the power of attorney withdrawn.  It 
was indicated that a copy of the notice of withdrawal of 
services was provided to the veteran.  See 38 C.F.R. § 20.608 
(1999).

The Board notes further that the veteran requested and was 
scheduled for a personal hearing at the RO.  A hearing was 
scheduled for April 1997 which the veteran canceled and a 
rescheduled hearing was set for February 1999.  However, in 
February 1999, the veteran canceled the second hearing and 
indicated that he did not want the hearing rescheduled.

In February 1997, the veteran requested that the RO reopen 
his claims for service connection for right ear hearing loss 
and a back condition.  This matter is referred to the RO for 
appropriate action. 




FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has Level I hearing acuity in his left ear.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for left ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.85, 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
service-connected left ear hearing loss should be increased 
to reflect more adequately the severity of his 
symptomatology.  He reports that following the perforation of 
his eardrums in Vietnam, he is unable to hear most sounds out 
of his left ear, especially low tone sounds.  The Board 
acknowledges the veteran's contentions; however, the 
preliminary question before the Board is whether the veteran 
has submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Accordingly, as the veteran has asserted 
that his hearing loss has worsened, the Board finds that he 
has presented a well-grounded claim.  The Board also is 
satisfied that all relevant evidence has been obtained and 
properly developed, and that no further assistance to the 
veteran is required to fulfill the duty to assist.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1999), including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. § 5110(g).  Therefore, the Board 
must evaluate the veteran's claim for an increased rating 
from June 10, 1999, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.

The new regulations were not in effect when the October 1995 
rating decision was made, and the RO has not considered the 
new regulations.  Also, the veteran has not been given notice 
of the new regulations.  However, it is not necessary to 
remand this claim since he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes 
relevant to this appeal.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
pure tone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  The Board 
observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  In this case, 
neither rating criterion can be more favorable to the 
veteran's claim because they are identical in this case.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (1998); 38 C.F.R. § 4.85(b) and (e), as amended by 
64 Fed. Reg. 25202 through 25210 (May 11, 1999).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination."  See 64 Fed. Reg. 25202 (May 11, 
1999).  Moreover, Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).  

Prior to June 1999, in situations where compensation has been 
granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal, or at level I.  See 38 C.F.R. §§ 3.383(a)(3), 
4.14.  In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the compensable ear is at level X 
or XI.  See 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6101.  
In the recently revised regulations, 38 C.F.R. § 4.85(f) was 
added to clearly specify that a nonservice-connected ear will 
be assigned a Roman numeral designation of I, subject to the 
provisions of 38 C.F.R. § 3.383.  See 64 Fed. Reg. 25206 (May 
11, 1999).

By rating decision dated January 1972, the RO granted the 
veteran service connection and assigned him a noncompensable 
evaluation for left ear hearing loss.  The Board in May 1990 
denied an increased evaluation for left ear hearing loss, and 
the noncompensable evaluation has remained in effect since 
the original rating decision was issued.  In July 1995, the 
veteran filed a claim for an increased evaluation.

During a September 1995 VA audiological examination, the 
veteran's left ear had a pure tone threshold average of 50 
and speech recognition of 98 percent.  His exact pure tone 
threshold scores, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
55
55
55
50
40


A private audiological examination in November 1997 does not 
provide the specific scores used by the VA for rating 
purposes, notably the Maryland CNC word list percentage.  
However, the results indicated a mild-to-moderate mixed 
hearing impairment of the left ear.  These results correspond 
with the results of July 1998 VA audiological testing which 
revealed moderate essentially conductive hearing loss of the 
left ear with excellent word recognition ability at amplified 
levels.  His speech recognition score was 100 percent in the 
left ear at that time.  His pure tone threshold average was 
48.  The audiometer revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
55
50
55
50
35


Based on the most recent VA audiological examination report, 
the veteran has Level I hearing acuity in his left ear.  See 
38 C.F.R. § 4.85, Table VI.  In light of these numeric 
designations, a noncompensable evaluation is warranted under 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The Board 
acknowledges the veteran's contention that he experiences 
difficulty hearing in certain circumstances.  However, his 
hearing deficit has not been shown to be of such severity to 
warrant a compensable evaluation under the applicable 
schedular standards.  In reaching its decision, the Board 
considered the complete history of the disability at issue, 
as well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The Board also considered 
the applicability of the benefit-of-the-doubt doctrine under 
38 U.S.C.A. § 5107(b), but because there is no approximate 
balance of positive and negative evidence on record, 
reasonable doubt cannot be resolved in the veteran's favor.


ORDER

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

